EXHIBIT 10.1

 

INVESTOR IS PARTY TO A SUBORDINATION AGREEMENT WITH SILICON VALLEY BANK DATED AS
OF AUGUST 27, 2018 AND ENFORCEMENT OF THIS SECURITIES PURCHASE AGREEMENT AND
PAYMENT OF THE NOTE IS SUBJECT TO SUCH SUBORDINATION AGREEMENT.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 27,
2018, is entered into by and between NETLIST, INC., a Delaware corporation
(“Company”), and ILIAD RESEARCH AND TRADING, L.P., a Utah limited partnership,
its successors and/or assigns (“Investor”).

 

A.                                    Company and Investor are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the Securities Act of 1933, as amended (the “1933
Act”), and the rules and regulations promulgated thereunder by the United States
Securities and Exchange Commission (the “SEC”).

 

B.                                    Investor desires to purchase and Company
desires to issue and sell, upon the terms and conditions set forth in this
Agreement, a Convertible Promissory Note, in the form attached hereto as
Exhibit A, in the original principal amount of $2,270,000.00 (the “Note”),
convertible into shares of common stock, $0.001 par value per share, of Company
(the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Note.

 

C.                                    This Agreement, the Note, the
Subordination Agreement (as defined below) and all other certificates,
documents, agreements, resolutions and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents”.

 

D.                                    For purposes of this Agreement:
“Conversion Shares” means all shares of Common Stock issuable upon conversion of
all or any portion of the Note; and “Securities” means the Note and the
Conversion Shares.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1.                                      Purchase and Sale of Securities.

 

1.1.                            Purchase of Securities. Company shall issue and
sell to Investor and Investor shall purchase from Company the Note. In
consideration thereof, Investor shall pay the Purchase Price (as defined below)
to Company.

 

1.2.                            Form of Payment. On the Closing Date (as defined
below), Investor shall pay the Purchase Price to Company via wire transfer of
immediately available funds against delivery of the Note.

 

1.3.                            Closing Date. Subject to the satisfaction (or
written waiver) of the conditions set forth in Section 5 and Section 6 below,
the date of the issuance and sale of the Securities pursuant to this Agreement
(the “Closing Date”) shall be August 27, 2018, or such other mutually agreed
upon date. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date by means of the exchange by email of
signed .pdf documents, but shall be deemed for all purposes to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

1

--------------------------------------------------------------------------------


 

1.4.                            Collateral for the Note. The Note shall not be
secured.

 

1.5.                            Original Issue Discount; Transaction Expense
Amount. The Note carries an original issue discount of $150,000.00 (the “OID”).
In addition, Company agrees to pay $20,000.00 to Investor to cover Investor’s
legal fees, accounting costs, due diligence, monitoring and other transaction
costs incurred in connection with the purchase and sale of the Securities (the
“Transaction Expense Amount”), all of which amount is included in the initial
principal balance of the Note. The “Purchase Price”, therefore, shall be
$2,100,000.00, computed as follows: $2,270,000.00 initial principal balance,
less the OID, less the Transaction Expense Amount.

 

1.6.                            Subordination. Notwithstanding any terms set
forth in this Agreement, Investor acknowledges and agrees that the Note shall be
subordinated pursuant to the terms of that certain Subordination Agreement
between Silicon Valley Bank (“SVB”) and Investor in the form attached hereto as
Exhibit B.

 

2.                                      Investor’s Representations and
Warranties. Investor represents and warrants to Company that as of the Closing
Date: (i) this Agreement has been duly and validly authorized; (ii) this
Agreement constitutes a valid and binding agreement of Investor enforceable in
accordance with its terms; (iii) Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act; (iv) Investor,
by acceptance hereof, agrees that the Note, and the Conversion Shares are being
acquired for investment purposes and that Investor will not offer, sell or
otherwise dispose of the Note, or any Conversion Shares except  in compliance
with applicable securities laws; (v) Investor is aware of Company’s business
affairs and financial condition, and has acquired information about Company
sufficient to reach an informed and knowledgeable decision to enter into this
Agreement and acquire the Note; (vi) Investor is acquiring the Note for its own
account for investment purposes only and not with a view to, or for the resale
in connection with, any “distribution” thereof in violation of the 1933 Act;
(vii) Investor is aware of the provisions of Rule 144, promulgated under the
1933 Act; and (viii) Investor understands and agrees that Company is under no
obligation to register the Note under the 1933 Act.

 

3.                                      Company’s Representations and
Warranties. Company represents and warrants to Investor that as of the Closing
Date: (i) Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted; (ii) Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(iii) Company has registered its Common Stock under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and is obligated
to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act;
(iv) each of the Transaction Documents and the transactions contemplated hereby
and thereby, have been duly and validly authorized by Company and all necessary
actions have been taken; (v) this Agreement, the Note, and the other Transaction
Documents have been duly executed and delivered by Company and constitute the
valid and binding obligations of Company enforceable in accordance with their
terms; (vi) the execution and delivery of the Transaction Documents by Company,
the issuance of Securities in accordance with the terms hereof, and the
consummation by Company of the other transactions contemplated by the
Transaction Documents do not and will not conflict with or result in a breach by
Company of any of the terms or provisions of, or constitute a default under
(a) Company’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including, without limitation, any listing agreement for
the Common Stock, or (c) any existing applicable law, rule, or regulation or any

 

2

--------------------------------------------------------------------------------


 

applicable decree, judgment, or order of any court, United States federal, state
or foreign regulatory body, administrative agency, or other governmental body
having jurisdiction over Company or any of Company’s properties or assets;
(vii) no further authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders or any lender of Company is required to be obtained
by Company for the issuance of the Securities to Investor or the entering into
of the Transaction Documents; (viii) none of Company’s filings with the SEC
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading; (ix) in the twelve (12) months preceding the
date hereof, Company has filed all reports, schedules, forms, statements and
other documents required to be filed by Company with the SEC under the 1934 Act
on a timely basis or has received a valid extension of such time of filing and
has filed any such report, schedule, form, statement or other document prior to
the expiration of any such extension; (x) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Company, threatened against or affecting Company before
or by any governmental authority or non-governmental department, commission,
board, bureau, agency or instrumentality or any other person, wherein an
unfavorable decision, ruling or finding would have a material adverse effect on
Company or which would adversely affect the validity or enforceability of, or
the authority or ability of Company to perform its obligations under, any of the
Transaction Documents; (xi) Company has not consummated any financing
transaction that has not been disclosed in a periodic filing or current report
with the SEC under the 1934 Act; (xii) Company is not, nor has it been at any
time in the previous twelve (12) months, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the 1933 Act; (xiii) with respect
to any commissions, placement agent or finder’s fees or similar payments that
will or would become due and owing by Company to any person or entity as a
result of this Agreement or the transactions contemplated hereby (“Broker
Fees”), any such Broker Fees will be made in full compliance with all applicable
laws and regulations and only to a person or entity that is a registered
investment adviser or registered broker-dealer; (xiv) Investor shall have no
obligation with respect to any Broker Fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Company shall indemnify and hold harmless each of Investor, Investor’s
employees, officers, directors, stockholders, members, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed Broker Fees; (xv) when issued,
the Conversion Shares will be duly authorized, validly issued, fully paid for
and non-assessable, free and clear of all liens, claims, charges and
encumbrances; (xvi) neither Investor nor any of its officers, directors,
stockholders, members, managers, employees, agents or representatives has made
any representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; and (xvii) Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.1 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein.

 

3

--------------------------------------------------------------------------------


 

4.                                      Company Covenants. Until all of
Company’s obligations under all of the Transaction Documents are paid and
performed in full, or within the timeframes otherwise specifically set forth
below, Company will at all times comply with the following covenants: (i) so
long as Investor beneficially owns any of the Securities and for at least twenty
(20) Trading Days (as defined in the Note) thereafter, Company will timely file
on the applicable deadline all reports required to be filed with the SEC
pursuant to Sections 13 or 15(d) of the 1934 Act, and will take all reasonable
action under its control to ensure that adequate current public information with
respect to Company, as required in accordance with Rule 144 of the 1933 Act, is
publicly available, and will not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination; (ii) when issued, the
Conversion Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
and (iii) Company will not make any Variable Security Issuances (as defined
below) after the Closing Date without Investor’s prior written consent, which
consent may be granted or withheld in Investor’s sole and absolute discretion.
For purposes hereof, the term “Variable Security Issuance” means any issuance of
any Company securities that (A) have or may have conversion rights of any kind,
contingent, conditional or otherwise, in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
Common Stock, or (B) are or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the Common Stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition. For avoidance of
doubt, the issuance of shares of Common Stock under, pursuant to, in exchange
for or in connection with any contract or instrument, whether convertible or
not, is deemed a Variable Security Issuance for purposes hereof if the number of
shares of Common Stock to be issued is based upon or related in any way to the
market price of the Common Stock, including, but not limited to, Common Stock
issued in connection with a Section 3(a)(9) exchange, a
Section 3(a)(10) settlement, or any other similar settlement or exchange. For
the avoidance of doubt, the term Variable Security Issuance shall not include:
(i) the issuance of shares of Common Stock or options to purchase shares of
Common Stock, or the issuance of shares of Common Stock upon exercise of
options, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Company’s filings with the SEC; (ii) the issuance
of shares of Common Stock pursuant to the conversion or exchange of convertible
or exchangeable securities or the exercise of warrants outstanding on the date
hereof and described in the Company’s filings with the SEC; or
(iii) acquisitions, cancellations or repurchases of Common Stock by the Company
pursuant to employee or consultant agreements that permit the Company to
repurchase such shares

 

5.                                      Conditions to Company’s Obligation to
Sell. The obligation of Company hereunder to issue and sell the Securities to
Investor at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions:

 

5.1.                            Investor shall have executed this Agreement and
the Subordination Agreement and delivered the same to Company.

 

5.2.                            Investor shall have delivered the Purchase Price
to Company in accordance with Section 1.2 above.

 

5.3.                            SVB Shall have executed and delivered the
Subordination Agreement to Investor.

 

6.                                      Conditions to Investor’s Obligation to
Purchase. The obligation of Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, on or before the Closing Date, of each
of the following conditions, provided that these conditions are for Investor’s
sole benefit and may be waived by Investor at any time in its sole discretion:

 

6.1.                            Company shall have executed this Agreement and
the Note and delivered the same to Investor.

 

6.2.                            SVB shall have executed and delivered the
Subordination Agreement to Investor.

 

4

--------------------------------------------------------------------------------


 

6.3.                            Company shall have delivered to Investor a fully
executed Irrevocable Letter of Instructions to Transfer Agent (the “TA Letter”)
substantially in the form attached hereto as Exhibit C acknowledged and agreed
to in writing by Company’s transfer agent (the “Transfer Agent”).

 

6.4.                            Company shall have delivered to Investor a fully
executed Secretary’s Certificate substantially in the form attached hereto as
Exhibit D evidencing Company’s approval of the Transaction Documents.

 

6.5.                            Company shall have delivered to Investor a fully
executed Share Issuance Resolution substantially in the form attached hereto as
Exhibit E to be delivered to the Transfer Agent.

 

6.6.                            Company shall have delivered to Investor fully
executed copies of all other Transaction Documents required to be executed by
Company herein or therein.

 

7.                                      Reservation of Shares. Within one
(1) Trading Day of Company’s 2018 annual stockholder meeting, Company will
reserve 25,000,000 shares of Common Stock from its authorized and unissued
Common Stock to provide for all issuances of Common Stock under the Note (the
“Share Reserve”). Company shall further require the Transfer Agent to hold the
shares of Common Stock reserved pursuant to the Share Reserve exclusively for
the benefit of Investor. Finally, Company shall require the Transfer Agent to
issue shares of Common Stock pursuant to the Note to Investor out of its
authorized and unissued shares, and not the Share Reserve, to the extent shares
of Common Stock have been authorized, but not issued, and are not included in
the Share Reserve. The Transfer Agent shall only issue shares out of the Share
Reserve to the extent there are no other authorized shares available for
issuance and then only with Investor’s written consent.

 

8.                                      Miscellaneous. The provisions set forth
in this Section 8 shall apply to this Agreement, as well as all other
Transaction Documents as if these terms were fully set forth therein; provided,
however, that in the event there is a conflict between any provision set forth
in this Section 8 and any provision in any other Transaction Document, the
provision in such other Transaction Document shall govern.

 

8.1.                            Arbitration of Claims. The parties shall submit
all Claims (as defined in Exhibit F) arising under this Agreement or any other
Transaction Document or any other agreement between the parties and their
affiliates or any Claim relating to the relationship of the parties to binding
arbitration pursuant to the arbitration provisions set forth in Exhibit F
attached hereto (the “Arbitration Provisions”). For the avoidance of doubt, the
parties agree that the injunction described in Section 8.3 below may be pursued
in an arbitration that is separate and apart from any other arbitration
regarding other Claims arising under the Transaction Documents. The parties
hereby acknowledge and agree that the Arbitration Provisions are unconditionally
binding on the parties hereto and are severable from all other provisions of
this Agreement. By executing this Agreement, Company represents, warrants and
covenants that Company has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Company
will not take a position contrary to the foregoing representations. Company
acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Company regarding the Arbitration Provisions.

 

8.2.                            Governing Law; Venue. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Utah. Each party

 

5

--------------------------------------------------------------------------------


 

consents to and expressly agrees that the exclusive venue for arbitration of any
dispute arising out of or relating to any Transaction Document or the
relationship of the parties or their affiliates shall be in Salt Lake County,
Utah. Without modifying the parties’ obligations to resolve disputes hereunder
pursuant to the Arbitration Provisions, for any litigation arising in connection
with any of the Transaction Documents (and notwithstanding the terms
(specifically including any governing law and venue terms) of any transfer agent
services agreement or other agreement between the Transfer Agent and Company,
such litigation specifically includes, without limitation any action between or
involving Company and the Transfer Agent under the TA Letter or otherwise
related to Investor in any way (specifically including, without limitation, any
action where Company seeks to obtain an injunction, temporary restraining order,
or otherwise prohibit the Transfer Agent from issuing shares of Common Stock to
Investor for any reason)), each party hereto hereby (i) consents to and
expressly submits to the exclusive personal jurisdiction of any state or federal
court sitting in Salt Lake County, Utah, (ii) expressly submits to the exclusive
venue of any such court for the purposes hereof, (iii) agrees to not bring any
such action (specifically including, without limitation, any action where
Company seeks to obtain an injunction, temporary restraining order, or otherwise
prohibit the Transfer Agent from issuing shares of Common Stock to Investor for
any reason) outside of any state or federal court sitting in Salt Lake County,
Utah, and (iv) waives any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim, defense or
objection to the bringing of any such proceeding in such jurisdiction or to any
claim that such venue of the suit, action or proceeding is improper. Finally,
Company covenants and agrees to name Investor as a party in interest in, and
provide written notice to Investor in accordance with Section 8.9 below prior to
bringing or filing, any action (including without limitation any filing or
action against any person or entity that is not a party to this Agreement,
including without limitation the Transfer Agent) that is related in any way to
the Transaction Documents or any transaction contemplated herein or therein,
including without limitation any action brought by Company to enjoin or prevent
the issuance of any shares of Common Stock to Investor by the Transfer Agent,
and further agrees to timely name Investor as a party to any such action.
Company acknowledges that the governing law and venue provisions set forth in
this Section 8.1 are material terms to induce Investor to enter into the
Transaction Documents and that but for Company’s agreements set forth in this
Section 8.1 Investor would not have entered into the Transaction Documents.

 

8.3.                            Specific Performance. Company acknowledges and
agrees Investor may suffer irreparable harm in the event that Company fails to
perform any material provision of this Agreement or any of the other Transaction
Documents in accordance with its specific terms. It is accordingly agreed that
Investor shall be entitled to one or more injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which the Investor may be entitled
under the Transaction Documents, at law or in equity. Company specifically
agrees that following an Event of Default (as defined in the Note) under the
Note, Investor shall have the right to seek and receive injunctive relief from a
court or an arbitrator prohibiting Company from issuing any of its common or
preferred stock to any party unless the Note is being paid in full
simultaneously with such issuance. For the avoidance of doubt, in the event
Investor seeks to obtain an injunction from a court or an arbitrator against
Company or specific performance of any provision of any Transaction Document,
such action shall not be a waiver of any right of Investor under any Transaction
Document, at law, or in equity, including without limitation its rights to
arbitrate any Claim pursuant to the terms of the Transaction Documents, nor
shall Investor’s pursuit of an injunction prevent Investor, under the doctrines
of claim preclusion, issues preclusion, res judicata or other similar legal
doctrines, from pursuing other Claims in the future in a separate arbitration.

 

8.4.                            Counterparts. Each Transaction Document may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. The parties
hereto confirm that any electronic copy of another party’s executed counterpart
of a Transaction Document (or such party’s signature page thereof) will be
deemed to be an executed original thereof.

 

6

--------------------------------------------------------------------------------


 

8.5.                            Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

8.6.                            Severability. In the event that any provision of
this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.

 

8.7.                            Entire Agreement. This Agreement, together with
the other Transaction Documents, contains the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Company and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Company and Investor, or any affiliate
thereof, are hereby null and void and deemed to be replaced in their entirety by
the Transaction Documents. To the extent there is a conflict between any term
set forth in any Prior Agreement and the term(s) of the Transaction Documents,
the Transaction Documents shall govern.

 

8.8.                            Amendments. No provision of this Agreement may
be waived or amended other than by an instrument in writing signed by both
parties hereto.

 

8.9.                            Notices. Any notice required or permitted
hereunder shall be given in writing (unless otherwise specified herein) and
shall be deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Trading Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Trading Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to Company:

 

Netlist, Inc.

Attn: Chun K. Hong

175 Technology Drive, Suite 150

Irvine, California 92618

 

If to Investor:

 

Iliad Research and Trading, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

7

--------------------------------------------------------------------------------


 

8.10.                     Successors and Assigns. This Agreement or any of the
severable rights and obligations inuring to the benefit of or to be performed by
Investor hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

 

8.11.                     Survival. The representations and warranties of
Company and the agreements and covenants set forth in this Agreement shall
survive the Closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of Investor. Company agrees to indemnify and hold
harmless Investor and all its officers, directors, employees, attorneys, and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by Company of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.

 

8.12.                     Further Assurances. Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.13.                     Investor’s Rights and Remedies Cumulative. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient.

 

8.14.                     Attorneys’ Fees and Cost of Collection. In the event
of any arbitration or action at law or in equity to enforce or interpret the
terms of this Agreement or any of the other Transaction Documents, the parties
agree that the party who is awarded the most money (which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees, deposition costs, and expenses paid by
such prevailing party in connection with arbitration or litigation without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading. If (i) the Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Investor otherwise takes action to collect amounts due under the Note or to
enforce the provisions of the Note, or (ii) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note; then Company shall pay
the costs incurred by Investor for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees, expenses, deposition
costs, and disbursements.

 

8.15.                     Waiver. No waiver of any provision of this Agreement
shall be effective unless it is in the form of a writing signed by the party
granting the waiver. No waiver of any provision or consent to any prohibited
action shall constitute a waiver of any other provision or consent to any other
prohibited action, whether or not similar. No waiver or consent shall constitute
a continuing waiver or consent or commit a party to provide a waiver or consent
in the future except to the extent specifically set forth in writing.

 

8

--------------------------------------------------------------------------------


 

8.16.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

8.17.                     Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement and the other
Transaction Documents.

 

8.18.                     Voluntary Agreement. Company has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for Company to understand the terms, consequences and binding
effect of this Agreement and each of the other Transaction Documents and fully
understand them. Company has had the opportunity to seek the advice of an
attorney of Company’s choosing, or has waived the right to do so, and is
executing this Agreement and each of the other Transaction Documents voluntarily
and without any duress or undue influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:

 

$2,270,000.00

 

 

 

Purchase Price:

 

$2,100,000.00

 

 

 

INVESTOR:

 

 

 

ILIAD RESEARCH AND TRADING, L.P.

 

 

 

 

By:

Iliad Management, LLC, its General Partner

 

 

 

 

 

 

By:

Fife Trading, Inc., its Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Fife

 

 

 

 

John M. Fife, President

 

 

 

 

 

COMPANY:

 

 

 

NETLIST, INC.

 

 

 

 

 

 

By:

/s/ Gail Sasaki

 

 

Gail Sasaki, Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHED EXHIBITS:

 

Exhibit A                                             Note

Exhibit B                                             Subordination Agreement

Exhibit C                                             Irrevocable Transfer Agent
Instructions

Exhibit D                                             Secretary’s Certificate

Exhibit E                                              Share Issuance Resolution

Exhibit F                                               Arbitration Provisions

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ARBITRATION PROVISIONS

 

1.              Dispute Resolution. For purposes of this Exhibit F, the term
“Claims” means any disputes, claims, demands, causes of action, requests for
injunctive relief, requests for specific performance, liabilities, damages,
losses, or controversies whatsoever arising from, related to, or connected with
the transactions contemplated in the Transaction Documents and any
communications between the parties related thereto, including without limitation
any claims of mutual mistake, mistake, fraud, misrepresentation, failure of
formation, failure of consideration, promissory estoppel, unconscionability,
failure of condition precedent, rescission, and any statutory claims, tort
claims, contract claims, or claims to void, invalidate or terminate the
Agreement (or these Arbitration Provisions (defined below)) or any of the other
Transaction Documents. For the avoidance of doubt, Investor’s pursuit of an
injunction or other Claim pursuant to these Arbitration Provisions or with court
will not later prevent Investor under the doctrines of claim preclusion, issue
preclusion, res judicata or other similar legal doctrines from pursuing other
Claims in the future. The parties to this Agreement (the “parties”) hereby agree
that the Claims may be arbitrated in one or more Arbitrations pursuant to these
Arbitration Provisions. The term “Claims” specifically excludes a dispute over
Calculations. The parties to the Agreement hereby agree that the arbitration
provisions set forth in this Exhibit F (“Arbitration Provisions”) are binding on
each of them. As a result, any attempt to rescind the Agreement (or these
Arbitration Provisions) or declare the Agreement (or these Arbitration
Provisions) or any other Transaction Document invalid or unenforceable for any
reason is subject to these Arbitration Provisions. These Arbitration Provisions
shall also survive any termination or expiration of the Agreement. Any
capitalized term not defined in these Arbitration Provisions shall have the
meaning set forth in the Agreement.

 

2.              Arbitration. Except as otherwise provided herein, all Claims
must be submitted to arbitration (“Arbitration”) to be conducted exclusively in
Salt Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be
(a) final and binding upon the parties, (b) the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator, and (c) promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Subject to the Appeal Right, any costs or fees, including without
limitation attorneys’ fees, incurred in connection with or incident to enforcing
the Arbitration Award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The Arbitration Award shall
include default interest (as defined or otherwise provided for in the Note,
“Default Interest”) (with respect to monetary awards) at the rate specified in
the Note for Default Interest both before and after the Arbitration Award.
Judgment upon the Arbitration Award will be entered and enforced by any state or
federal court sitting in Salt Lake County, Utah.

 

3.              The Arbitration Act. The parties hereby incorporate herein the
provisions and procedures set forth in the Utah Uniform Arbitration Act, U.C.A.
§ 78B-11-101 et seq. (as amended or superseded from time to time, the
“Arbitration Act”). Notwithstanding the foregoing, pursuant to, and to the
maximum extent permitted by, Section 105 of the Arbitration Act, in the event of
conflict or variation between the terms of these Arbitration Provisions and the
provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control and the parties hereby waive or otherwise agree to vary the effect
of all requirements of the Arbitration Act that may conflict with or vary from
these Arbitration Provisions.

 

4.              Arbitration Proceedings. Arbitration between the parties will be
subject to the following:

 

4.1                   Initiation of Arbitration. Pursuant to Section 110 of the
Arbitration Act, the parties agree that a party may initiate Arbitration by
giving written notice to the other party (“Arbitration Notice”) in the same
manner that notice is permitted under Section 8.9 of the Agreement; provided,
however, that the Arbitration Notice may not be given by email or fax.
Arbitration will be deemed initiated as of the date that the Arbitration Notice
is deemed delivered to such other party under Section 8.9 of the Agreement (the
“Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.9 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature

 

1

--------------------------------------------------------------------------------


 

of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

 

4.2                   Selection and Payment of Arbitrator.

 

(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.

 

(b) If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three (3) previously selected Proposed Arbitrators by providing written notice
of such selection to Investor.

 

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

 

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

 

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

 

4.3                   Applicability of Certain Utah Rules. The parties agree
that the Arbitration shall be conducted generally in accordance with the Utah
Rules of Civil Procedure and the Utah Rules of Evidence. More specifically, the
Utah Rules of Civil Procedure shall apply, without limitation, to the filing of
any pleadings, motions or memoranda, the conducting of discovery, and the taking
of any depositions. The Utah Rules of Evidence shall apply to any hearings,
whether telephonic or in person, held by the arbitrator. Notwithstanding the
foregoing, it is the parties’ intent that the incorporation of such rules will
in no event supersede these Arbitration Provisions. In the event of any conflict
between the Utah Rules of Civil Procedure or the Utah Rules of Evidence and
these Arbitration Provisions, these Arbitration Provisions shall control.

 

4.4                   Answer and Default. An answer and any counterclaims to the
Arbitration Notice shall be required to be delivered to the party initiating the
Arbitration within twenty (20) calendar days after the Arbitration Commencement
Date. If an answer is not delivered by the required deadline, the arbitrator
must provide written notice to the defaulting party stating that the arbitrator
will enter a default award against such party if such party does not file an
answer within five (5) calendar days of receipt of such notice. If an answer is
not filed within the five (5) day extension period, the arbitrator must render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

 

2

--------------------------------------------------------------------------------


 

4.5                   Related Litigation. The party that delivers the
Arbitration Notice to the other party shall have the option to also commence
concurrent legal proceedings with any state or federal court sitting in Salt
Lake County, Utah (“Litigation Proceedings”), subject to the following: (a) the
complaint in the Litigation Proceedings is to be substantially similar to the
claims set forth in the Arbitration Notice, provided that an additional cause of
action to compel arbitration will also be included therein, (b) so long as the
other party files an answer to the complaint in the Litigation Proceedings and
an answer to the Arbitration Notice, the Litigation Proceedings will be stayed
pending an Arbitration Award (or Appeal Panel Award (defined below), as
applicable) hereunder, (c) if the other party fails to file an answer in the
Litigation Proceedings or an answer in the Arbitration proceedings, then the
party initiating Arbitration shall be entitled to a default judgment consistent
with the relief requested, to be entered in the Litigation Proceedings, and
(d) any legal or procedural issue arising under the Arbitration Act that
requires a decision of a court of competent jurisdiction may be determined in
the Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

 

4.6                   Discovery. Pursuant to Section 118(8) of the Arbitration
Act, the parties agree that discovery shall be conducted as follows:

 

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

 

(i)                         To facts directly connected with the transactions
contemplated by the Agreement.

 

(ii)                      To facts and information that cannot be obtained from
another source or in another manner that is more convenient, less burdensome or
less expensive than in the manner requested.

 

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five
(5) calendar days of its receipt of a deposition notice, then such party shall
be deemed to have waived its right to the estimated attorneys’ fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision. 
All depositions will be taken in Utah.

 

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party

 

3

--------------------------------------------------------------------------------


 

must respond to such discovery requests (as may be limited by the arbitrator)
within twenty-five (25) calendar days of the arbitrator’s finding with respect
to such discovery requests. Any party submitting any written discovery requests,
including without limitation interrogatories, requests for production subpoenas
to a party or a third party, or requests for admissions, must prepay the
estimated attorneys’ fees and costs, before the responding party has any
obligation to produce or respond to the same, unless such obligation is deemed
waived as set forth above.

 

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

 

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them;
(ii) the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

 

4.6                   Dispositive Motions.  Each party shall have the right to
submit dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of
Civil Procedure (a “Dispositive Motion”). The party submitting the Dispositive
Motion may, but is not required to, deliver to the arbitrator and to the other
party a memorandum in support (the “Memorandum in Support”) of the Dispositive
Motion. Within seven (7) calendar days of delivery of the Memorandum in Support,
the other party shall deliver to the arbitrator and to the other party a
memorandum in opposition to the Memorandum in Support (the “Memorandum in
Opposition”). Within seven (7) calendar days of delivery of the Memorandum in
Opposition, as applicable, the party that submitted the Memorandum in Support
shall deliver to the arbitrator and to the other party a reply memorandum to the
Memorandum in Opposition (“Reply Memorandum”). If the applicable party shall
fail to deliver the Memorandum in Opposition as required above, or if the other
party fails to deliver the Reply Memorandum as required above, then the
applicable party shall lose its right to so deliver the same, and the
Dispositive Motion shall proceed regardless.

 

4.7                   Confidentiality. All information disclosed by either party
(or such party’s agents) during the Arbitration process (including without
limitation information disclosed during the discovery process or any Appeal
(defined below)) shall be considered confidential in nature. Each party agrees
not to disclose any confidential information received from the other party (or
its agents) during the Arbitration process (including without limitation during
the discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to
Section 118(5) of the Arbitration Act, the arbitrator is hereby authorized and
directed to issue a protective order to prevent the disclosure of privileged
information and confidential information upon the written request of either
party.

 

4.8                   Authorization; Timing; Scheduling Order. Subject to all
other portions of these Arbitration Provisions, the parties hereby authorize and
direct the arbitrator to take such actions and make such rulings as may be
necessary to carry out the parties’ intent for the Arbitration proceedings to be
efficient and expeditious. Pursuant to Section 120 of the Arbitration Act, the
parties hereby agree that an Arbitration Award must be made within one hundred
twenty (120) calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 120-day period.

 

4

--------------------------------------------------------------------------------


 

4.9                   Relief. The arbitrator shall have the right to award or
include in the Arbitration Award (or in a preliminary ruling) any relief which
the arbitrator deems proper under the circumstances, including, without
limitation, specific performance and injunctive relief, provided that the
arbitrator may not award exemplary or punitive damages.

 

4.10            Fees and Costs. As part of the Arbitration Award, the arbitrator
is hereby directed to require the losing party (the party being awarded the
least amount of money by the arbitrator, which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) to (a) pay the full amount of any unpaid
costs and fees of the Arbitration, and (b) reimburse the prevailing party for
all reasonable attorneys’ fees, arbitrator costs and fees, deposition costs,
other discovery costs, and other expenses, costs or fees paid or otherwise
incurred by the prevailing party in connection with the Arbitration.

 

5.              Arbitration Appeal.

 

5.1                   Initiation of Appeal.  Following the entry of the
Arbitration Award, either party (the “Appellant”) shall have a period of thirty
(30) calendar days in which to notify the other party (the “Appellee”), in
writing, that the Appellant elects to appeal (the “Appeal”) the Arbitration
Award (such notice, an “Appeal Notice”) to a panel of arbitrators as provided in
Paragraph 5.2 below.  The date the Appellant delivers an Appeal Notice to the
Appellee is referred to herein as the “Appeal Date”. The Appeal Notice must be
delivered to the Appellee in accordance with the provisions of Paragraph 4.1
above with respect to delivery of an Arbitration Notice.  In addition, together
with delivery of the Appeal Notice to the Appellee, the Appellant must also pay
for (and provide proof of such payment to the Appellee together with delivery of
the Appeal Notice) a bond in the amount of 110% of the sum the Appellant owes to
the Appellee as a result of the Arbitration Award the Appellant is appealing. 
In the event an Appellant delivers an Appeal Notice to the Appellee (together
with proof of payment of the applicable bond) in compliance with the provisions
of this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned.  In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award. 
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final.  The parties acknowledge
and agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.

 

5.2                   Selection and Payment of Appeal Panel.  In the event an
Appellant delivers an Appeal Notice to the Appellee (together with proof of
payment of the applicable bond) in compliance with the provisions of Paragraph
5.1 above, the Appeal will be heard by a three (3) person arbitration panel (the
“Appeal Panel”).

 

(a)                     Within ten (10) calendar days after the Appeal Date, the
Appellee shall select and submit to the Appellant the names of five
(5) arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Services (http://www.utahadrservices.com) (such five (5) designated
persons hereunder are referred to herein as the “Proposed Appeal Arbitrators”).
For the avoidance of doubt, each Proposed Appeal Arbitrator must be qualified as
a “neutral” with Utah ADR Services, and shall not be the arbitrator who rendered
the Arbitration Award being appealed (the “Original Arbitrator”). Within five
(5) calendar days after the Appellee has submitted to the Appellant the names of
the Proposed Appeal Arbitrators, the Appellant must select, by written notice to
the Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members
of the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

 

(b)                     If the Appellee fails to submit to the Appellant the
names of the Proposed Appeal Arbitrators within ten (10) calendar days after the
Appeal Date pursuant to subparagraph (a) above, then the Appellant may at any
time prior to the Appellee so designating the Proposed Appeal Arbitrators,
identify the names of five (5) arbitrators that are designated as “neutrals” or
qualified arbitrators by Utah ADR Service (none of whom may be the Original
Arbitrator) by written notice to the Appellee.  The Appellee may then, within
five (5) calendar days after the Appellant has submitted notice of its selected
arbitrators to the Appellee, select, by written notice to the Appellant, three
(3) of such selected arbitrators to serve on the Appeal Panel. If the Appellee
fails to select in writing within such 5-day period three (3) of the arbitrators
selected by the Appellant to serve as the members of the Appeal Panel, then the
Appellant may select the three (3) members of the Appeal

 

5

--------------------------------------------------------------------------------


 

Panel from the Appellant’s list of five (5) arbitrators by providing written
notice of such selection to the Appellee.

 

(c)                      If a selected Proposed Appeal Arbitrator declines or is
otherwise unable to serve, then the party that selected such Proposed Appeal
Arbitrator may select one (1) of the other five (5) designated Proposed Appeal
Arbitrators within three (3) calendar days of the date a chosen Proposed Appeal
Arbitrator declines or notifies the parties he or she is unable to serve as an
arbitrator. If at least three (3) of the five (5) designated Proposed Appeal
Arbitrators decline or are otherwise unable to serve, then the Proposed Appeal
Arbitrator selection process shall begin again in accordance with this Paragraph
5.2; provided, however, that any Proposed Appeal Arbitrators who have already
agreed to serve shall remain on the Appeal Panel.

 

(d)                     The date that all three (3) Proposed Appeal Arbitrators
selected pursuant to this Paragraph 5.2 agree in writing (including via email)
delivered to both the Appellant and the Appellee to serve as members of the
Appeal Panel hereunder is referred to herein as the “Appeal Commencement Date”. 
No later than five (5) calendar days after the Appeal Commencement Date, the
Appellee shall designate in writing (including via email) to the Appellant and
the Appeal Panel the name of one (1) of the three (3) members of the Appeal
Panel to serve as the lead arbitrator in the Appeal proceedings. Each member of
the Appeal Panel shall be deemed an arbitrator for purposes of these Arbitration
Provisions and the Arbitration Act, provided that, in conducting the Appeal, the
Appeal Panel may only act or make determinations upon the approval or vote of no
less than the majority vote of its members, as announced or communicated by the
lead arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel
ceases or is unable to act during the Appeal proceedings, a replacement
arbitrator shall be chosen in accordance with Paragraph 5.2 above to continue
the Appeal as a member of the Appeal Panel.  If Utah ADR Services ceases to
exist or to provide a list of neutrals, then the arbitrators for the Appeal
Panel shall be selected under the then prevailing rules of the American
Arbitration Association.

 

(d)                     Subject to Paragraph 5.7 below, the cost of the Appeal
Panel must be paid entirely by the Appellant.

 

5.3                   Appeal Procedure.  The Appeal will be deemed an appeal of
the entire Arbitration Award. In conducting the Appeal, the Appeal Panel shall
conduct a de novo review of all Claims described or otherwise set forth in the
Arbitration Notice.  Subject to the foregoing and all other provisions of this
Paragraph 5, the Appeal Panel shall conduct the Appeal in a manner the Appeal
Panel considers appropriate for a fair and expeditious disposition of the
Appeal, may hold one or more hearings and permit oral argument, and may review
all previous evidence and discovery, together with all briefs, pleadings and
other documents filed with the Original Arbitrator (as well as any documents
filed with the Appeal Panel pursuant to Paragraph 5.4(a) below). 
Notwithstanding the foregoing, in connection with the Appeal, the Appeal Panel
shall not permit the parties to conduct any additional discovery or raise any
new Claims to be arbitrated, shall not permit new witnesses or affidavits, and
shall not base any of its findings or determinations on the Original
Arbitrator’s findings or the Arbitration Award.

 

5.4                   Timing.

 

(a)                  Within seven (7) calendar days of the Appeal Commencement
Date, the Appellant (i) shall deliver or cause to be delivered to the Appeal
Panel copies of the Appeal Notice, all discovery conducted in connection with
the Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven
(7) calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven
(7) calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final.  If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

 

6

--------------------------------------------------------------------------------


 

(b)                     Subject to subparagraph (a) above, the parties hereby
agree that the Appeal must be heard by the Appeal Panel within thirty (30)
calendar days of the Appeal Commencement Date, and that the Appeal Panel must
render its decision within thirty (30) calendar days after the Appeal is heard
(and in no event later than sixty (60) calendar days after the Appeal
Commencement Date).

 

5.5                   Appeal Panel Award.  The Appeal Panel shall issue its
decision (the “Appeal Panel Award”) through the lead arbitrator on the Appeal
Panel.  Notwithstanding any other provision contained herein, the Appeal Panel
Award shall (a) supersede in its entirety and make of no further force or effect
the Arbitration Award (provided that any protective orders issued by the
Original Arbitrator shall remain in full force and effect), (b) be final and
binding upon the parties, with no further rights of appeal, (c) be the sole and
exclusive remedy between the parties regarding any Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration, and (d) be
promptly payable in United States dollars free of any tax, deduction or offset
(with respect to monetary awards).  Any costs or fees, including without
limitation attorneys’ fees, incurred in connection with or incident to enforcing
the Appeal Panel Award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The Appeal Panel Award shall
include Default Interest (with respect to monetary awards) at the rate specified
in the Note for Default Interest both before and after the Arbitration Award.
Judgment upon the Appeal Panel Award will be entered and enforced by a state or
federal court sitting in Salt Lake County, Utah.

 

5.6                   Relief.  The Appeal Panel shall have the right to award or
include in the Appeal Panel Award any relief which the Appeal Panel deems proper
under the circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

 

5.7                   Fees and Costs.  As part of the Appeal Panel Award, the
Appeal Panel is hereby directed to require the losing party (the party being
awarded the least amount of money by the arbitrator, which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) to (a) pay the full amount of any
unpaid costs and fees of the Arbitration and the Appeal Panel, and (b) reimburse
the prevailing party (the party being awarded the most amount of money by the
Appeal Panel,  which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
part) the reasonable attorneys’ fees, arbitrator and Appeal Panel costs and
fees, deposition costs, other discovery costs, and other expenses, costs or fees
paid or otherwise incurred by the prevailing party in connection with the
Arbitration (including without limitation in connection with the Appeal).

 

6.              Miscellaneous.

 

6.1                   Severability. If any part of these Arbitration Provisions
is found to violate or be illegal under applicable law, then such provision
shall be modified to the minimum extent necessary to make such provision
enforceable under applicable law, and the remainder of the Arbitration
Provisions shall remain unaffected and in full force and effect.

 

6.2                   Governing Law.  These Arbitration Provisions shall be
governed by the laws of the State of Utah without regard to the conflict of laws
principles therein.

 

6.3                   Interpretation.  The headings of these Arbitration
Provisions are for convenience of reference only and shall not form part of, or
affect the interpretation of, these Arbitration Provisions.

 

6.4                   Waiver. No waiver of any provision of these Arbitration
Provisions shall be effective unless it is in the form of a writing signed by
the party granting the waiver.

 

6.5                   Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of these Arbitration
Provisions.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------